Case 1:17-cr-00372-JS-GRB Document 852 Filed 07/13/20 Page 1 of 7 PageID #: 5561



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------X
 UNITED STATES OF AMERICA,

              -against-                               MEMORANDUM & ORDER
                                                      17-CR-0372(JS)
 EMIN L. COHEN,

                          Defendant.
 ---------------------------------------X
 APPEARANCES
 For United States: Whitman G.S. Knapp, Esq.
                     Kaitlin T. Farrell, Esq.
                     U.S. Attorney’s Office
                     Eastern District of New York
                     271 Cadman Plaza East
                     Brooklyn, New York 11201

 For Defendant
 Emin L. Cohen:           Avraham C. Moskowitz, Esq.
                          Christopher R. Neff, Esq.
                          Moskowitz & Book, LLP
                          345 Seventh Avenue, 21st Floor
                          New York, New York 10001

 SEYBERT, District Judge:

              Defendant Emin L. Cohen (“Defendant”) seeks a reduction

 of his sentence pursuant to the First Step Act, 18 U.S.C. §

 3582(c)(1)(A), in light of health concerns surrounding the COVID-

 19 pandemic and certain alleged medical conditions.             (Mot., D.E.

 819; Reply, D.E. 842.)      The Government opposes the motion.        (Opp.,

 D.E. 825.)    For the reasons set forth below, the motion is DENIED.

                                  BACKGROUND

              On July 11, 2017, Defendant was charged with conspiracy

 to commit securities fraud, conspiracy to commit wire fraud, and

 four substantive securities fraud counts.           (Indictment, D.E. 1.)
Case 1:17-cr-00372-JS-GRB Document 852 Filed 07/13/20 Page 2 of 7 PageID #: 5562



 On June 1, 2018, Defendant pled guilty to one count of conspiracy

 to   commit    securities    fraud.       (Min.      Entry,    D.E.   235.)      The

 Sentencing     Guidelines     recommended      a     60-month     sentence.       On

 June 7, 2019, the Court sentenced Defendant to a term of 24 months’

 incarceration, inter alia.          (Min. Entry, D.E. 411.)           At the time

 of his sentencing, the Court gave Defendant permission to delay

 his surrender (up to 12 months) so that he could care for his

 father.     Defendant chose to surrender on September 19, 2019 and,

 as of the date of this Order, has served approximately ten months

 at   the   Federal   Correctional        Institution       located    in    Danbury,

 Connecticut      (“FCI    Danbury”).         While    in      custody,     Defendant

 successfully completed the Bureau of Prisons’ (“BOP”) Residential

 Drug   Abuse    Program     and    was   afforded      a   sentence      reduction.

 Defendant is scheduled to be released on September 9, 2020 to a

 Halfway House where he will serve the last four months of his

 sentence.

               Defendant is 36 years old and reportedly suffers from

 hypertension and asthma.          According to Defendant, these conditions

 “have been identified by the Centers for Disease Control as

 substantial risk factors for severe COVID-19 disease” and he is

 therefore “among the group of individuals most likely to become

 ill with COVID-19, and those most likely to die if he does become

 infected.”     (Mot. at 1.)       Defendant represents that, if released,



                                          2
Case 1:17-cr-00372-JS-GRB Document 852 Filed 07/13/20 Page 3 of 7 PageID #: 5563



 he will resume his role as caretaker for his father, who is

 immunocompromised as a result of cancer treatments.           (Mot. at 13.)

             On or about April 19, 2020, Defendant submitted a request

 for compassionate release to the Warden at FCI Danbury.                    On

 May 5, 2020, the warden denied the request, finding that Defendant

 had no extraordinary or compelling reasons warranting a sentence

 reduction. On May 13, 2020, this motion followed. The Court heard

 argument on July 10, 2020.

                                  DISCUSSION

 I.    Legal Standard

             As   amended   by   the   First    Step   Act,   18   U.S.C.    §

 3582(c)(1)(A) provides:

       The court may not modify a term of imprisonment once it
       has been imposed except that—in any case—the court, . .
       . upon motion of the defendant after the defendant has
       fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on
       the defendant’s behalf or the lapse of 30 days from the
       receipt of such a request by the warden of the
       defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of
       probation or supervised release with or without
       conditions that does not exceed the unserved portion of
       the original term of imprisonment), after considering
       the factors set forth in section 3553(a) to the extent
       that they are applicable, if it finds that—

       (i) extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent
       with applicable policy statements issued by the
       Sentencing Commission.




                                       3
Case 1:17-cr-00372-JS-GRB Document 852 Filed 07/13/20 Page 4 of 7 PageID #: 5564



 II.    Analysis

             Defendant argues that he has substantially complied with

 Section 3582(c)(1)(A)’s exhaustion requirement and asks the Court

 to excuse strict compliance as futile because of his anticipated

 September 9, 2020 release date. (Mot. at 2-5.) The Court agrees.1

 In this case, the Court waives the exhaustion requirement in in

 view of the time constraints involved and the allegations regarding

 FCI Danbury’s compassionate release practices.              (See, e.g., Mot.

 at    3); see also U.S. v. Sanchez, No. 18-CR-0140, 2020 WL 1933815,

 at *4–5 (D. Conn. Apr. 22, 2020) (collecting cases); U.S. v. Haney,

 No. 19-CR-0541, 2020 WL 1821988, at *2-4 (S.D.N.Y. Apr. 13, 2020);

 U.S. v. Scparta, No. 18-CR-0578, 2020 WL 1910481, at *4-8 (S.D.N.Y.

 Apr. 20, 2020).

             Turning to the merits of the motion, Defendant argues

 there    are   “extraordinary     and       compelling”   reasons   to   grant

 compassionate release because he suffers from hypertension and

 asthma and is “at risk to contract COVID-19 at a higher rate.”

 (Mot. at 5.)       Further, Defendant argues that he is at “grave

 danger” of exposure to COVID-19 while incarcerated because (1) the


 1In its opposition brief, the Government argues that Defendant’s
 failure to exhaust administrative remedies is fatal to his
 motion and points to the Warden’s Declaration submitted in a
 civil action to refute the representation that exhaustion is
 “impossible.” (See Opp. at 5-10.) At oral argument, the
 Government essentially conceded that its main argument rests on
 Defendant’s failure to establish “extraordinary and compelling
 reasons [to] warrant the reduction.”
                                         4
Case 1:17-cr-00372-JS-GRB Document 852 Filed 07/13/20 Page 5 of 7 PageID #: 5565



 conditions at FCI Danbury are “dire” and (2) the BOP cannot contain

 the epidemic or protect vulnerable inmates.          (Mot. at 5-12.)     The

 Government responds that, among other things, the BOP is providing

 adequate care for Defendant’s alleged conditions and that “there

 is no evidence to support the argument that [Defendant] suffers

 from asthma and hypertension, conditions he alleges place him at

 increased risk from COVID-19.”        (Opp. at 13-15.)

              The Court finds that there are no “extraordinary and

 compelling reasons” warranting compassionate release.             18 U.S.C.

 § 3582(c)(1)(A)(i).      First, FCI Danbury houses 805 inmates (both

 male and female).        See www.bop.gov/locations/institutions/dan/

 (last visited July 13, 2020.) Defendant points to statistics that,

 as of May 11, 2020, 27 inmates and 7 staff members at FCI Danbury

 were infected with COVID-19.              (Mot. at 6.)     However, as of

 July 12, 2020, the BOP reported that at FCI Danbury:              there are

 currently no positive cases of COVID-19, 92 inmates and 61 staff

 members have recovered from COVID-19, and one inmate has died from

 COVID-19.    See http://www.bop.gov/coronavirus/ (last visited July

 13, 2020.)    Accordingly, the statistics do not reflect that “[t]he

 epidemic outbreak at FCI Danbury continues to rage unabated,” as

 Defendant suggests.       (Mot. at 6.)      To the contrary, the numbers

 reported out of FCI Danbury show that there has been a reduction

 in the spread of COVID-19.



                                       5
Case 1:17-cr-00372-JS-GRB Document 852 Filed 07/13/20 Page 6 of 7 PageID #: 5566



             Second, Defendant has failed to demonstrate that he

 suffers from hypertension while in custody.            Indeed, Defendant’s

 medical records do not reflect that he is prescribed any medication

 for hypertension.      Moreover, the Court questions the veracity of

 Defendant’s claims of asthma.             The pre-sentence investigation

 report does not indicate that Defendant has a history of asthma.

 Although recent FCI Danbury medical records reflect that he was

 recently prescribed an inhaler, the records also reveal that

 Defendant did not seek medical intervention for asthma until after

 he filed the instant motion for compassionate release.             Thus, the

 Court is not inclined to release Defendant despite the inhaler

 prescription.

             Finally, the Court has considered the factors set forth

 in 18 U.S.C. § 3553(a) and finds that a further reduction is not

 appropriate when considering the seriousness of the underlying

 crime,   the    vulnerability    of   the    victims   targeted,    and   the

 Defendant’s continued reliance on his alleged inexperience with

 securities as an excuse for the commission of his crimes.



             [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                       6
Case 1:17-cr-00372-JS-GRB Document 852 Filed 07/13/20 Page 7 of 7 PageID #: 5567



                                  CONCLUSION

             While the BOP will determine whether Defendant should be

 released to a Halfway House for four months or to home confinement

 to reside with his father, the Court recommends that, on September

 9, 2020, the BOP release Defendant to home confinement.           All other

 items of the Judgment and Commitment remain in force.


                                           SO ORDERED.


                                           /s/_JOANNA SEYBERT   ___
                                           Joanna Seybert, U.S.D.J.
 Dated: July   13 , 2020
        Central Islip, New York




                                       7
